Title: John Adams to John Jay, 2 Dec. 1785
From: Adams, John
To: Jay, John


          
            
              Dear Sir
            
            

              Grosvenor Square Westminster

              Decr. 2. 1785
            
          

          Inclosed are Copies of private Letters, which have passed between
            Lord Carmarthen and me relative to the Appointment of Mr
            Anstey.
          The End of this Appointment, is to prevent Impositions upon the
            Commissioners, in ascertaining the Claims of the Loyalists. Mr Anstey will have Occasion for Copies of publick Records, to which I suppose
            there can be no Objection in any State, and as his friendly Reception, will have a
            Tendency to Conciliation, I made no Scruple to promise to recommend him.
          I might have written a Letter, to this purpose to the Honourable,
            the Delegates of each State and it is not from any Want of Sufficient Respect to them,
            but merely for Want of Time, that I have not done it. I hope therefore that the
            Gentlemen will excuse it, and accept of this General Recommendation of Mr Anstey, to all the Members of Congress in the Execution of
            his Business.
          To give the Loyalists facilities in procuring Evidence of their
            Losses, in order that they may be compensated by Great Britain, is to take away from
            them all reasonable Ground of Complaint so that I hope I Shall not be thought to have
            gone beyond my line, in so readily complying with his Lordships request.
          With great Respect I have the Honour to be / Sir your most obedient
            and humble / Servant
          
            
              John Adams
            
          
        